Exhibit 10.1

CONSULTANCY AGREEMENT

This Agreement is concluded on 5 November 2014.

BETWEEN:

 

1. Mylecke Management, Art & Invest NV, having its registered offices at
Lembergsesteenweg 19, 9820 Merelbeke, represented by Marc Coucke, residing at
Lembergsesteenweg 19, 9820 Merelbeke, permanent representative,

hereinafter called the “Consultant”;

AND:

 

2. Omega Pharma NV, having its registered offices at 9810 Nazareth, Venecoweg
26, represented by BDS Management BVBA, special attorney-in-fact,

hereinafter called the “Company”.

The Consultant and the Company are also, where useful, hereinafter referred to
individually as a “Party” and jointly as the “Parties”.

HAVE AGREED AS FOLLOWS:

ARTICLE 1

The Consultant is entering into an agreement with the Company (the “Agreement”)
for independent and self-employed cooperation and, in the context of this
Agreement, will assist the Company in Belgium, at its explicit request, as Chief
Executive Officer.

The description of aforesaid engagement is not restrictive and can, by mutual
agreement between Parties, be changed, adapted, extended or limited to meet the
needs of the Company.

ARTICLE 2

The Consultant will perform the activities in the context of this Agreement on
an entirely independent and self-employed basis. The Consultant guarantees that
the activities will only be performed by representatives of the Consultant who
have sufficiently in-depth professional knowledge and experience (the
“Representatives”). The Representatives of the Consultant approved by the
Company are stipulated in Annex t of this Agreement.

The Consultant will make sure that the continuity of the activities in the
context of this Agreement is guaranteed. Thereto, the Consultant can, subject to
prior written consent of the Company, for the performance of the activities
under this Agreement, appoint and replace the Representatives. The
Representatives will not be considered as employees or agents of the Company,
but will only be associated with the Consultant in the performance of this
Agreement.

The Representatives shall in no manner whatsoever be able to consider themselves
as employees of the Company and their relationship with the Company can by no
means be considered as a contract of employment. The Company recognises that it
holds no employer position in relation to the Consultant and can under no
circumstances exercise employer’s authority over the Consultant and the
Representatives.

 

1



--------------------------------------------------------------------------------

The Consultant will organise the activities under this Agreement entirely freely
and independently and must provide accounts to the Company concerning the
achieved results and the progress of the activities that are performed in the
context of this Agreement. The Consultant will take all necessary measures to
fulfil its obligations under this Agreement. The Consultant will not be required
to account for the way in which these results were achieved. Parties will
stipulate the practicalities and regularity of the reporting by the Consultant
to the Company by mutual agreement.

The Consultant, nor the Representatives will be entitled to create any
obligation, express or implied on behalf of the Company without the Company’s
prior consent.

ARTICLE 3

The Consultant and the Representatives will hold harmless and indemnify the
Company for all claims, damages, cost and expenses of whatever nature that arise
or could arise from gross negligence or fraud (“dol/bedrog”) on the part of the
Consultant and the Representatives in the performance of this Agreement.

ARTICLE 4

The Consultant undertakes to ensure that the activities of the Company progress
as smoothly as possible and have the activities performed in the best possible
manner. The Consultant further undertakes to perform the services provided under
this Agreement to the best of its ability and promote them as best possible,
and, in doing so, to provide the necessary time and attention that can
reasonably be expected of a professional for this purpose.

ARTICLE 5

The Consultant will receive all necessary and useful information concerning the
Company for the performance of its undertakings under this Agreement.

ARTICLE 6

The Consultant undertakes to comply with all formalities, registrations and
submissions, in order to perform the services provided for by this Agreement in
a legitimate and valid manner. The Consultant also undertakes to comply with
these conditions during the entire term of the Agreement.

The Consultant will pay all charges, taxes, costs, contributions and/or
withholding amounts, which could be due and payable in connection with the
performance of this Agreement.

The Consultant will also pay all charges, taxes, costs, withholding amounts
and/or contributions which could be payable in connection with the performances
of the Representatives.

ARTICLE 7

The Consultant and the Representatives, shall not make use of or disclose or
divulge to any third party any information of a confidential nature relating to
the business and affairs of the Company, including but not limited to its
products, services, assets, employees, customers, suppliers, agents, as well as
any of its affiliates.

The obligations under this clause 7 shall be continuing and shall survive the
termination of this Agreement.

At the termination of this present Agreement, the Consultant will return to the
Company, at its first request, in addition to all confidential information, all
materials and documentation which has come into its possession during the
performance of the engagement, together with any copies.

All confidential information and all interests of the Consultant and the
Representatives in, among other things, trade secrets, trademarks, computer
programs, consumer information, consumer lists, lists of employees, products,
procedures, copyright and intellectual property rights, patents and developments
produced or prepared in pursuance of the Agreement by the Consultant or its
Representatives, belong to and are the full ownership of the Company. Without
any additional reimbursement or compensation, but at the expenses of the
Company, the Consultant, or the

 

2



--------------------------------------------------------------------------------

Representatives as the case may be, will, at the first request of the Company,
undertake to perform and execute all tasks, documentation and action that the
Company can reasonably ask in this connection, in order to indemnify and protect
the Company’s rights and title to the aforementioned items.

During the term of this Agreement and for a period of 12 months following its
termination, the Consultant and the Representatives shall not:

 

•   solicit or attempt to induce any customer, supplier of or other company or
enterprise doing business with the Company and/or the Omega Pharma group not to
trade, or to trade on different terms or conditions with the Company and/or the
Omega Pharma group;

 

•   seek to employ or seek to engage in any capacity, any person who is
employed, working or delivering services in any capacity for the Company and/or
the Omega Pharma group or seek to induce any such person to leave the Company
and/or the Omega Pharma group.

ARTICLE 8

The Company will pay the Consultant per calendar year a fixed yearly
reimbursement of EUR 1,200,000 (to be increased with the applicable VAT). This
reimbursement will be due and payable in 12 monthly equal instalments within 15
days following the date of each respective invoice.

The Consultant, will, in accordance with the Company’s policy, be reimbursed for
the reasonable and provable out-of-pocket expenses incurred abroad on behalf of
the Company in performing this Agreement (including international travelling).
The repayment of these costs will occur every month, not later than 30 days
after the end of the period to which these costs are related, subject to
handing-over by the Consultant of a regular invoice, with the necessary
underlying justifications attached. All other costs pertaining to, amongst
others, a car, fuel, national travelling and phone expenses will be paid by the
Consultant.

Moreover the Consultant will, as the case may be, be entitled to an annual
bonus. The amount and criteria that will apply for the eventual bonus shall be
decided by the board of directors of the Company, on a yearly basis.

ARTICLE 9

This Agreement is concluded for an indefinite term, with effect from 1 July 2014
(the “Effective Date”).

During the term of the Agreement:

 

  (i) the Consultant shall be entitled to terminate this Agreement by giving a
written notice of 6 months; and

 

  (ii) the Company shall be entitled to terminate this Agreement with immediate
effect by paying the Consultant a final and one-time termination and settlement
fee equalling 12 months remuneration, whereby the remuneration that must be
taken into account for the calculation of the termination and settlement fee
consists of the fixed reimbursement.

Notwithstanding the forgoing, either Party shall be entitled to terminate this
Agreement by immediate written notice and without payment of any compensation,
in case of a serious breach of contract by the other Party under the Agreement.

ARTICLE 10

The Consultant recognises and confirms that all documents, invoices,
memorandums, computer programs, software, formulas and characteristics of
products, and in general all information and all data concerning the Company
and/or its associated entities, the business of the Companies and/or its
associated entities and/or the services provided with this Agreement, is and
remains the exclusive property of the Company and/or its associated entities.

 

3



--------------------------------------------------------------------------------

The Consultant undertakes not to communicate to third parties in any manner
whatsoever, all such documents, invoices, memorandums, computer programs,
software and in general all information and all data concerning the Company
and/or its associated entities, the business of the Company and/or its
associated entities and/or the services meant by this Agreement, either during
the term of this Agreement, or after the termination of it, or to use these
itself, and to immediately return these to the Company and/or its associated
entities, without retaining any original, copy or photocopy of them, upon the
Company’s first request.

ARTICLE 11

The Consultant and the Representatives should arrange their personal and
business affairs so as to avoid direct and indirect conflicts of interest with
the Company. In case any kind of conflict of interest should arise, the
Consultant must inform the Company as soon as possible.

In this respect, Parties also explicitly agree that the Consultant and the
Representatives, shall not, during the term of this Agreement, be involved in
any business which could have a negative impact on the performance of this
Agreement or the interests of the Company or any of its affiliates.

ARTICLE 12

12.1

Any notice or other formal communication given under this Agreement (which does
not include email) must be in writing and may be delivered in person, or sent by
registered post to the Party to be served at its address appearing in this
Agreement.

Each communication or notification is considered to have been received at the
earliest of the following dates:

EITHER the date on which the receipt is signed;

OR two days after date of sending in the case of registered mail or sending by
courier.

In case of high urgency, communications and notifications can also be sent by
fax. In this case, an original copy of the faxed document must be sent in
accordance with this article 12.1 on the next working day.

Parties will notify each change of address in accordance with this article 12.1.

Under this Agreement, communications or notifications cannot be sent validly by
email.

12.2

Parties undertake to make nothing known concerning this Agreement, unless in
case of (i) a statutory or regulatory obligation, (ii) a judicial inquiry or
(iii) a judicial or arbitration procedure. In this case, the other Party must be
informed in advance concerning the timing and the contents of the communication.

12.3

The failure of either Party at any time to enforce any of the terms, provisions
or conditions of this Agreement or to exercise any right hereunder shall not
constitute a waiver of the same or affect that Party’s right thereafter to
enforce the same.

12.4

If any commitment in this Agreement would be unenforceable or contrary to a
statutory or regulatory provision, this unenforceability or invalidity does not
influence the validity and enforceability of other provisions in the Agreement,
and nor does it affect that part of the provision concerned that is not contrary
to a statutory or regulatory provision.

 

4



--------------------------------------------------------------------------------

In such case, each Party shall use its best efforts to immediately negotiate in
good faith a valid replacement provision that is as close as possible to the
original intention of the Parties and has the same or as similar as possible
economic effect.

12.5

Parties confirm explicitly that this current Agreement replaces all former
letters, declarations, guarantees or agreements (including those entered into
between Couckinvest NV and the Company) concerning the object of this Agreement.
This Agreement can be only amended by a written agreement signed by all Parties.

ARTICLE 13

This Agreement will be exclusively governed by and must be interpreted in
accordance with the law of Belgium.

The courts of Ghent, Belgium have exclusive competence concerning any dispute
concerning this Agreement.

This Agreement has been drawn up in duplicate, of which each Party acknowledges
receipt of an original.

 

For the Company For the Consultant /s/ Barbara De Saedeleer /s/ Marc Coucke

 

5



--------------------------------------------------------------------------------

Annex 1

Marc Coucke

 

6